DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step for”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step for”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional languages “to convert, “to drive” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
-“a converter circuit unit” in claims 1, 2, 5, 6, 8-11, 13, 14.
-“a driving unit” in claims 6, 11, 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
-“a converter circuit unit” (11) (low voltage DC/DC converter)(see spec., par. [0032]).
-“a driving unit” (31) (motor)(see spec., par. [0037]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




–Claims 1, 12 recite the limitation “driving power” which renders claim indefinite since it is unclear as to the scope of “driving power” that Applicant is intending to claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the by the manner in which the invention was made.

Claim 1, 3, 4, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy et al. (US 2017/0259803) in view of Tanigawa et al. (US 2017/0149332).  


Khafagy discloses an engine start system of a hybrid vehicle, comprising:
a converter circuit unit (34) (Fig. 1) configured to convert voltage and output the converted voltage;
a switch (70) having a first terminal connected to an output terminal of the converter circuit unit (34) (Fig. 1) and a second terminal selectively forming an electrical connection with the first terminal;
a battery (60) (Fig. 1) connected to the second terminal;
a low-voltage starter (30) (Fig. 1) connected to the battery (60), and configured to provide rotary power to start an engine in a stopped state by converting power of the battery into rotational energy; and
a controller (44) (Fig. 1) configured to open the switch (70) and supply driving power to the low-voltage starter (30) when the engine is started (see par. [0018]).
                          
    PNG
    media_image1.png
    511
    676
    media_image1.png
    Greyscale


Tanigawa teaches a diode (14) having an anode connected to the second terminal and a cathode connected to the first terminal (see Fig. 1, par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Khafagy by using the diode having an anode connected to the second terminal and a cathode connected to the first terminal as taught by Tanigawa for supplying electric power to load from battery even if switching element being damaged (see Tanigawa, par. [0033]).

With regards to claim 3:
The modified Khafagy discloses the engine start system according to claim 1; Khafagy further discloses an electric field load (52) (Fig. 1) connected to the first terminal.

With regards to claim 4:
The modified Khafagy discloses the engine start system according to claim 1; Tanigawa further teaches wherein the switch is a field effect transistor (see par. [0032]); however, Khafagy fails to disclose the diode is a body diode embedded in the field effect transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to form a body diode embedded in the field effect transistor, since it has been held that forming in one piece an article which has 

With regards to claim 14:
Khafagy discloses an engine start system of a hybrid vehicle, comprising: 
a converter package includes:
a converter circuit unit (34) (Fig. 1, par. [0019, 0028]) configured to convert voltage and output the converted voltage;
a first output port connected to an output terminal of the converter circuit unit;
a switch (70) (Fig. 1, par. [0022]) having a first terminal (not numbered) connected to the output terminal of the converter circuit unit (34) (Fig. 1) and a second terminal (not numbered) selectively forming an electrical connection with the first terminal (see Fig. 1);

    PNG
    media_image2.png
    645
    854
    media_image2.png
    Greyscale


a battery (60) (Fig. 1, par. [0022]) connected to the second terminal; and
a low-voltage starter (30) (Fig. 1) connected to the battery (60) (see par. [0022]), and configured to provide rotary power to start an engine in a stopped state by converting power of the battery into rotational energy (see par. [0018, 0019]); wherein the controller is configured to open the switch (70) and drive the low-voltage starter (30) when the engine is started (see par. [0018]).
However, Khafagy fails to disclose a diode having an anode connected to the second terminal and a cathode connected to the first terminal; a second output port connected to the second terminal.
Tanigawa teaches a diode (14) (Fig. 1) having an anode connected to a second terminal of a switch (15)(Fig. 1) and a cathode connected to the first terminal; a second output port connected to the second terminal (see par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khafagy by using the diode having an anode connected to the second terminal and a cathode connected to the first terminal as taught by Tanigawa for supplying electric power to load from battery even if switching element being damaged (see Tanigawa, par. [0033]). 

With regards to claim 15:
The modified Khafagy discloses the engine start system according to claim 14, Khafagy further discloses an electric field load (52) (Fig. 1) connected to the first output port.
Claim 6, 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy et al. (US 2017/0259803) in view of Tanigawa et al. (US 2017/0149332) as applied to claims 1, 14, and further in view of Majima (US 2018/0202408).  
With regards to claims 6, 16:
The modified Khafagy discloses the engine start system according to claims 1, 14 above; however, Khafagy fails to disclose a starter power relay having a first end connected to the output terminal of the converter circuit unit and a second end connected to a driving unit configured to drive the low-voltage starter.
Majima teaches a starter power relay (27) having a first end connected to the output terminal of the converter circuit unit and a second end connected to a driving unit configured to drive the low-voltage starter (see Fig. 1, 7B, par. [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Khafagy by using a starter power relay having a first end connected to the output terminal of the converter circuit unit and a second end connected to a driving unit configured to drive the low-voltage starter as taught by Majima for supplying electric power from the second battery to the starter motor even when the first battery being diagnosed to be abnormal (see par. [0130]).

With regards to claim 7:
The modified Khafagy discloses the engine start system according to claim 6, Majima further teaches wherein when the engine is started, the controller is configured to turn on the starter power relay to supply the driving power to the driving unit (see par. [0130]).
	    Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747